FILED
                            NOT FOR PUBLICATION                              JAN 27 2016

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


RUDY MATEO MIGUEL,                               No. 13-71100

              Petitioner,                        Agency No. A072-282-237

 v.
                                                 MEMORANDUM*
LORETTA E. LYNCH, Attorney General,

              Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                            Submitted January 20, 2016**

Before:       CANBY, TASHIMA, and NGUYEN, Circuit Judges.

      Rudy Mateo Miguel, a native and citizen of the Philippines, petitions for

review of the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s decision denying his motion for a continuance. We dismiss

the petition for review.




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
      Miguel sought a continuance to await adjudication of the I-130 visa petition

his current wife filed on his behalf in 2010. As Miguel now concedes, the United

States Citizenship and Immigration Service’s (“USCIS”) website indicates that the

petition was denied on May 19, 2014. See Pt’r Reply Br. at 10 n.11. Accordingly,

his challenge to the denial of the continuance to pursue that relief is moot. See

Pedroza-Padilla v. Gonzales, 486 F.3d 1362, 1364 n.2 (9th Cir. 2007); see also

United States v. Strong, 489 F.3d 1055, 1059 (9th Cir. 2007) (“An appeal is moot

when, by virtue of an intervening event, a court of appeals cannot grant any

effectual relief whatever in favor of the appellant.” (citation and internal quotation

marks omitted)).

      In reaching this conclusion, we take judicial notice on our own motion of an

online USCIS case status report at

https://egov.uscis.gov/casestatus/mycasestatus.do;jsessionid=BE48E5810ADD30A

F7A1BFF216A70672C that corresponds to the receipt number for Miguel’s I-130

petition that appears in the administrative record, and confirms that the petition

was denied on May 19, 2014. See Dent v. Holder, 627 F.3d 365, 371 (9th Cir.

2010) (taking judicial notice of agency records).




                                           2                                    13-71100
     We deny as moot Miguel’s April 24, 2014, “Motion to Supplement Record

With DHS Records Not Filed With EOIR.”

     PETITION FOR REVIEW DISMISSED.




                                     3                                13-71100